DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (from which claim 7 depends) recites that the composition includes an a1) aqueous dispersion of thermoplastic polymer particles imbibed with thermosettable compound having at least two oxirane groups and/or a2) a curing agent. The same claim recites a particular weight to weight ratio of that dispersion to the alkylene oxide copolymer; it is indeterminate whether or not, or how this term is applicable, in the case where the composition includes component a2 and not a1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0101223 ("Rabasco”).
	For the purposes of applying prior art, it is presumed that the limitation of the weight ratio of imbibed thermoplastic polymer particles to modified alkylene oxide copolymer is inapplicable when the composition contains only component a2.
	As to claims 1 and 7, Rabasco teaches paint compositions including a rheological modifier. While not exemplified, Rabasco teaches the rheology agent is an alkylene oxide urethane having an capping agent
    PNG
    media_image1.png
    43
    85
    media_image1.png
    Greyscale
that is preferably a C8-C20 alcohol ethoxylate (para. 0030), the meeting the formula of formula (I) as recited, where the R2 group may be C4-C30 alkyl (para. 0018), which substantially overlaps the recited range for R1 for claims 1 and 7, and the value of x ranges from 0 to 200, which includes the recited range of x from 10 to 200 and the recited range of 10 to 50 as required by claim 7. Rabasco teaches the polymer rheological modifier has Mw ranging from 70000 to 90000 (para. 0016), which is within the ranges of claims 1 and 7. As such, it would be obvious to modify the composition of Rabasco to arrive at the hydrophobically modified alkylene oxide polymer having the recited hydrophobic portion of formula I, as Rabasco teaches such modifiers having hydrophobic portions with ethylene oxide chains of the recited ranges, alkyl groups of the recited size. While not exemplified with the recited formula, Rabasco teaches the use of such compound in latex paint formulations with ethylene glycol (para. 0038). Ethylene glycol is a polyol, which as taught by Rabasco, paras. 0025, 0026, is isocyanate reactive, and is thus considered to be a curing agent for polyisocyanate. As such, it would be obvious to a person of ordinary skill in the art to formulate compositions with a curing agent and the hydrophobic portion containing polymer, as the ranges of such polymers are suggested by Rabasco.

 	Claim(s) 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,658,742 (“Dombrowski”) in view of US 2012/0101223 ("Rabasco”).
	As to claim 1, Dombrowski teaches a composition of an aqueous dispersion of thermoplastic polymer particles imbibed with thermosettable compound (abstract). Dombrowski teaches thermosettable compound having at least two oxirane groups (claim 1). Dombrowski teaches the polymer particles are functionalized with 0.1 to 5 wt percent of anti-agglomerating monomer (claim 4). Dombrowski teaches the use of the dispersion in two part compositions with a curing agent (see, e.g., table 5, claim 6). 
	Dombrowski teaches the use of rheology modifiers (table 5, teaching 0.8 parts of rheology modifier to 109 parts of imbibed thermoplastic), for a ratio of approximately 136 parts of the thermoplastic dispersion to rheology modifier, but does not teach the recited hydrophobically modified alkylene oxide polymer. Rabasco teaches paint compositions including a rheological modifier. While not exemplified, Rabasco teaches the rheology agent is an alkylene oxide urethane having an capping agent
    PNG
    media_image1.png
    43
    85
    media_image1.png
    Greyscale
that is preferably a C8-C20 alcohol ethoxylate (para. 0030), the meeting the formula of formula (I) as recited, where the R2 group may be C4-C30 alkyl (para. 0018), which substantially overlaps the recited range for R1 for claim 1, and the value of x ranges from 0 to 200, which includes the recited range of x from 10 to 200. Rabasco teaches the polymer rheological modifier has Mw ranging from 70000 to 90000 (para. 0016), which is within the ranges of claim 1. As such, it would be obvious to modify the composition of Rabasco to arrive at the hydrophobically modified alkylene oxide polymer having the recited hydrophobic portion of formula I, as Rabasco teaches such modifiers having hydrophobic portions with ethylene oxide chains of the recited ranges, alkyl groups of the recited size. Rabasco teaches that these rheology modifiers provide increased ICI/KU viscosity with respect to other rheology modifiers (para. 0005). Given the teaching of Dombrowski of the use of rheology modifiers, including in the recited ratio with the polymer dispersion, it would be obvious to substitute the rheology modifier of Rabasco so as to obtain increased ICI/KU viscosity.
	As to claim 2, Dombrowski teaches in table 5, the rheology modifier with the imbibed thermoplastic dispersion separate from the curing agent, and thus Dombrowski in view of Rabasco suggests formulating the epoxy imbibed thermoplastic with rheology agent separate from the curing agent. Dombrowski further teaches a preferred amount of thermosettable compound of 30 to 50 wt % with respect to the total of thermosettable compound and thermoplastic polymer particles (claim 3), which is within the recited range.
	As to claim 3, as discussed with respect to claim 1, Dombrowski teaches the thermoplastic polymer particles are preferably acrylic or styrene-acrylic (2:45-50). Dombrowski further exemplifies numerous thermosettable compounds having two oxirane groups (2:33-40). Dombrowski does not discuss the structure of rheology agent, but Rabasco teaches the rheology agent is preferably hydrophobically modified ethylene oxide polymer (para. 0013). 
	As to claims 4 and 5, Dombrowski exemplifies the recited antiagglomerating monomers (3:10-45).
As to claim 6, Dombrowski teaches the use of rheology modifiers (table 5, teaching 0.8 parts of rheology modifier to 109 parts of imbibed thermoplastic), for a ratio of approximately 136 parts of the thermoplastic dispersion to rheology modifier, but does not teach the recited hydrophobically modified alkylene oxide polymer. Rabasco teaches paint compositions including a rheological modifier. While not exemplified, Rabasco teaches the rheology agent is an alkylene oxide urethane having an capping agent
    PNG
    media_image1.png
    43
    85
    media_image1.png
    Greyscale
that is preferably a C8-C20 alcohol ethoxylate (para. 0030), the meeting the formula of formula (I) as recited, where the R2 group may be C4-C30 alkyl (para. 0018), which substantially overlaps the recited range for R1 for claim 6, and the value of x ranges from 0 to 200, which includes the recited range of x from 10 to 50. Rabasco teaches the polymer rheological modifier has Mw ranging from 70000 to 90000 (para. 0016), which is within the range of claim 6. As such, it would be obvious to modify the composition of Rabasco to arrive at the hydrophobically modified alkylene oxide polymer having the recited hydrophobic portion of formula I, as Rabasco teaches such modifiers having hydrophobic portions with ethylene oxide chains of the recited ranges, alkyl groups of the recited size. Rabasco teaches that these rheology modifiers provide increased ICI/KU viscosity with respect to other rheology modifiers (para. 0005). Given the teaching of Dombrowski of the use of rheology modifiers, including in the recited ratio with the polymer dispersion, it would be obvious to substitute the rheology modifier of Rabasco so as to obtain increased ICI/KU viscosity.
	As to claim 8, Table 5 of Dombrowski teaches a composition having both the imbibed thermoplastic polymer (with rheology modifier) and curing agent which is then blended together (13:25-30, teaching mixing of Part A and Part B). The composition of table 5 includes water (a solvent), surfactant, deaerator (defoamer), titanium dioxide (a colorant and pigment). Dombrowski further teaches that dispersants and fillers (extenders) may be used (6:48-62), and as such, the use of these additional components is an obvious modification suggested by Dombrowski.
	As to claim 9, Dombrowski teaches the thermoplastic polymer particles are preferably acrylic or styrene-acrylic (2:45-50). Dombrowski further exemplifies numerous thermosettable compounds having two oxirane groups (2:33-40). Dombrowski does not discuss the structure of rheology agent, but Rabasco teaches the rheology agent is preferably hydrophobically modified ethylene oxide polymer (para. 0013). 
Dombrowski further teaches a preferred amount of thermosettable compound of 30 to 50 wt % with respect to the total of thermosettable compound and thermoplastic polymer particles (claim 3), which is within the recited range.
Dombrowski exemplifies the recited antiagglomerating monomer of phosphoethyl methacrylate (3:10-45).
Dombrowski teaches the use of rheology modifiers (table 5, teaching 0.8 parts of rheology modifier to 109 parts of imbibed thermoplastic), for a ratio of approximately 136 parts of the thermoplastic dispersion to rheology modifier, but does not teach the recited hydrophobically modified alkylene oxide polymer. Rabasco teaches paint compositions including a rheological modifier. While not exemplified, Rabasco teaches the rheology agent is an alkylene oxide urethane having an capping agent
    PNG
    media_image1.png
    43
    85
    media_image1.png
    Greyscale
that is preferably a C8-C20 alcohol ethoxylate (para. 0030), the meeting the formula of formula (I) as recited, where the R2 group may be C4-C30 alkyl (para. 0018), which substantially overlaps the recited range for R1 for claim 9, and the value of x ranges from 0 to 200, which includes the recited range of x from 10 to 50. Rabasco teaches the polymer rheological modifier has Mw ranging from 70000 to 90000 (para. 0016), which is within the range of claim 9. As such, it would be obvious to modify the composition of Rabasco to arrive at the hydrophobically modified alkylene oxide polymer having the recited hydrophobic portion of formula I, as Rabasco teaches such modifiers having hydrophobic portions with ethylene oxide chains of the recited ranges, alkyl groups of the recited size. Rabasco teaches that these rheology modifiers provide increased ICI/KU viscosity with respect to other rheology modifiers (para. 0005). Given the teaching of Dombrowski of the use of rheology modifiers, including in the recited ratio with the polymer dispersion, it would be obvious to substitute the rheology modifier of Rabasco so as to obtain increased ICI/KU viscosity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764